DETAILED ACTION
This communication is in response to the request for continued examination filed 12 August 2020.
Claims 1-20 are currently pending.  
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Remarks
The objections to the claims have been remedied and are withdrawn.
The rejections under 35 USC § 112 second paragraph have been remedied and are withdrawn.
The rejections under 35 USC § 112 first paragraph have not been remedied. Examiner asks that Applicant provide specific paragraph citations and/or quotations from the specification to support their argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 11 recite “request a second sponsor post from the server computer over a communication network based on the impressions, clicks, click-through rate, or forum site member actions with respect to the first sponsor post; post the second sponsor post among one or more posts uploaded by the forum site members and the first sponsor post on the forum sites.” Examiner does not find support for these limitations in the original disclosure. While ¶ 0058 of the specification as filed indicates that an “ad campaign can be adjusted (310) using factors such as effectiveness of the various different ad sites” there is not support for a method or system configured to “request a second sponsor post from the server computer over a communication network based on the impressions, clicks, click-through rate, or forum site member actions with respect to the first sponsor post; post the second sponsor post among one or more posts uploaded by the forum site members and the first sponsor post
These recited limitations are not inherent in the disclosure as filed. “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” See MPEP 2163.07(a).

Conclusion
As previously indicated, the claims are not rejected under 35 USC § 102 or § 103. The closest prior art found by Examiner includes U.S. 2002/0065802 (“Uchiyama”) and Message Board Blaster!, messageboardblaster.com, 01 March 2005, homepage and FAQs (“Message Board Blaster”). Uchiyama teaches a “browser-embedded software to enable client side monitoring of user activity” wherein “the program code incorporated into the system may enable the following functions in the tool bar 641: search engine features; banner advertising, which may be optimized or customized according to monitored user preferences; survey or voting functions, which facilitate explicit data input concerning Web sites, people, and so forth.” Message Board Blaster teaches software that allows a user to “quickly and effortlessly post [their] message to over 500 message boards with one click.” The prior art does not each the unique feature of how the sponsor post acts with regard to other posts and scrolling functions wherein “embedding the first sponsor post content contiguously together with at least some of the posts uploaded by the forum site members such that the first sponsor post scrolls together with the posts uploaded by the forum site members on the forum sites, and the first sponsor post is placed in a fixed position relative to the contiguous posts uploaded by the forum site members.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2003/0028441 (“Barsness”): Barsness teaches posting advertisements to forum 
U.S. 6,571,234 (“Knight”): Knight teaches tailoring advertisements to message boards based on demographics. See “[d]emographics information concerning the subscribers can be indirectly gleaned from observing their queries and responses as posted to the system. This information, too, can be used for determining appropriate advertisers, advertising, etc. For example, in a medical based community, if message traffic suggests a strong following and discourse in certain types of medications (say brand X), this permits the service provider to more accurately identify, select and target appropriate advertisers, ads, etc., tailored to such audience.”
U.S. 7,801,905 (“Singh”): Singh teaches a messenger monitoring module to track user activities within a messenger application so that advertisements can be properly targeted.
U.S. 2005/0021521 (“Wycoff”): Wycoff teaches embedding advertisements within a message board. See “the exemplary embodiment of the present invention would provide a system of purchasing and placing paid Internet site listings on specific reserved lines embedded within a message board system display--that is, the Internet site listing advertisement would be positionally displayed; the position would be pre-determinable” in ¶ 0013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/
Examiner, Art Unit 3688